Lambert, J. (concurring):
I concur in the reversal of the judgment entered, and the order denying a new trial in this case upon the ground that the clear weight of the proof on the question of the negligence of the defendant is adverse to the contentions of the plaintiff.
The fact that the plaintiff was at the time of the accident less than fifteen years of age, with little experience in the operation of machinery and the dangers incident thereto, was, in the absence *600of adequate instructions, sufficient to carry the question of his contributory negligence to the jury.